internal_revenue_service number release date index number --------------------- -------------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b09 plr-106511-07 date date husband wife trust --------------------- -------------------------- ------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------ ------- ------------------------------- -------------- --- ------------------- --------------------------------------- ------------------ corporation state x charitable_organization ------------------------------------------------------------------------ trustee law firm individual dear ---------------------- this is in response to your representative’s letter dated date requesting a ruling on the income estate gift and excise_tax consequences of the creation of a charitable_lead_annuity_trust facts the facts and representations submitted are summarized as follows husband and wife propose to create trust an irrevocable_trust intended to qualify as a charitable_lead_annuity_trust described in sec_2522 of the internal_revenue_code code on trust’s creation husband and wife each will transfer voting common_stock of plr-106511-07 corporation a state corporation that has elected to be taxed as a subchapter_s_corporation within the meaning of sec_1361 under the terms of trust as proposed the trustee will pay in cash in_kind or partly in each an annuity amount equal to x percent of the initial net fair_market_value of the trust assets to charitable_organization an organization described in sec_170 sec_2055 and sec_2522 of the code if charitable_organization is not an organization described in sec_170 sec_2055 and sec_2522 at the time any portion of the annuity amount is payable to it the trustee will distribute such portion to one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustee will select trustee is a nonadverse_party within the meaning of sec_672 the trust agreement as proposed provides that if the trustee dies or becomes unable or unwilling to serve a successor trustee who is a nonadverse_party within the meaning of sec_672 and who is not related or subordinate to husband and wife within the meaning of sec_672 will be appointed by the management committee of law firm husband and wife are prohibited from serving as the trustee as proposed trust will end on the earlier of the expiration of a five year period or upon the death of the second to die of husband and wife the trust agreement provides that upon termination of trust the trustee may distribute trust’s assets to one or more organizations described in sec_170 sec_2055 and sec_2522 to be selected by the trustee in such amounts and proportions as the trustee shall determine in the trustee’s sole discretion all of the assets of trust remaining after any distribution will be distributed outright to the then living issue of husband and wife by right of representation provided however that assets distributable to a grandchild of husband and wife who has not attained the age of thirty years will instead be held in a separate trust for the benefit of the grandchild in addition to provisions outlined above the trust agreement contains the following relevant provisions article c provides that the annuity amount will be paid in annual installments at the end of each taxable_year article c c provides that during the term of trust no amount may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_2055 and sec_2522 unless the amount is paid for full consideration article c provides that the annuity amount will be prorated for short taxable years article d provides that no additional contributions may be made to the trust after the initial contribution plr-106511-07 article f provides that individual will have the power exercisable in a nonfiduciary capacity to acquire assets of the trust by substituting other assets of equivalent value individual is a nonadverse_party within the meaning of sec_672 exercise of the power is to be evidenced by a written instrument delivered to the trustee and is to include individual’s certification that the substituted property is of equivalent value to the property for which it was substituted the trustee may independently verify such certification of value and any dispute as to the value of the acquired or substituted assets will be resolved in an appropriate judicial forum if individual dies or becomes incapacitated during the term of trust the management committee of law firm will designate another person who is a nonadverse_party within the meaning of sec_672 to hold this power in a nonfiduciary capacity article g provides that if the initial net fair_market_value is incorrectly determined then within a reasonable period after the final_determination of the correct value the trustee will pay to the charitable_beneficiary in the case of an undervaluation or will receive from the charitable_beneficiary in the case of an overvaluation an amount equal to the difference between the amount properly payable and the amount actually paid article i provides that the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 that would subject trust to tax under sec_4943 from making any investments that would subject trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 if sec_4942 is deemed applicable to trust by reason of sec_508 or otherwise trustee will make distributions at such time and in such manner as not to subject trust to tax under sec_4942 article j provides that the trustee will have the power to amend trust for the sole purpose of complying with the requirements of sec_170 sec_2055 or sec_2522 and the regulations thereunder article k provides that trust will be governed and administered under the laws of state article m provides that no federal_estate_taxes state_death_taxes or any other estate death or inheritance taxes will be allocated to or recoverable from trust you have requested the following rulings the funding of trust will be a completed_gift for federal gift_tax purposes the annuity payable under the trust agreement will qualify as a guaranteed annuity under sec_2522 husband and wife will be entitled to federal gift_tax charitable deductions under sec_2522 for the present_value of the annuity payments from trust to be plr-106511-07 allocated between husband and wife in proportion to their reported gifts to trust no portion of trust will be includible in husband and or wife’s gross estates for federal estate_tax purposes trust will be an eligible shareholder of corporation for purposes of corporation’s status as a subchapter_s_corporation husband and wife will be entitled to a federal_income_tax charitable deduction under sec_170 for the value of the charitable_annuity interest at the date of contribution trust will not have excess_business_holdings and will not be subject_to excise_tax under sec_4943 ruling sec_1 through sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for the donor's own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_2522 provides that in computing an individual's taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific or educational_purposes and certain other fraternal organizations sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in plr-106511-07 money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless- a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly b sec_25_2522_c_-3 provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_25_2522_c_-3 provides that a deductible_interest is a charitable interest in property only where the charitable interest is a guaranteed annuity whether or not the interest is in trust for purposes of sec_25_2522_c_-3 the term guaranteed annuity means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at that date an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer is ascertainable as of the date of the gift_for example the amount to be paid may be a stated sum for a term or for the life of an individual at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index in further illustration the amount to be paid may be expressed as a fraction or percentage of the cost of living index on the date of the gift sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest but only if it is a guaranteed_annuity_interest in every respect for example if the charitable interest is the right to receive from a_trust each year a payment equal to the lesser_of a sum certain or a fixed percentage of the net fair_market_value of the trust assets determined annually the interest is not a guaranteed_annuity_interest sec_25_2522_c_-3 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value of all income interests for charitable purposes exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust plr-106511-07 prohibits both the acquisition and retention of the assets which would give rise to a tax under sec_4944 if the trust acquired such assets in the instant case we conclude that the transfers of corporation stock to be made by husband and wife to trust will constitute completed gifts under sec_25_2511-2 because trust will be irrevocable and husband and wife will have retained no interest or reversion in trust under the proposed trust agreement a qualified charitable_organization or organizations are given the irrevocable right to receive a fixed percentage of x percent of the initial net fair_market_value of trust’s assets the charitable_lead_annuity_trust will terminate on the earlier of the expiration of a five year period or upon the death of the second to die of husband and wife when the annuity interest terminates the interest will have continued for a term of years or for the lives of husband and wife who as donors will be lives in being on the date trust is created accordingly the amount_paid will be a determinable amount and the annuity interest will meet the definition of a guaranteed_annuity_interest described in sec_25_2522_c_-3 see revrul_85_49 1985_1_cb_328 based on the representations made and provided that the charitable_lead_annuity_trust is established and administered under the proposed trust agreement as submitted and further provided that the charitable_lead_annuity_trust will be a valid trust under state law we conclude that the annuity payable under the terms of the proposed trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 accordingly we conclude that the transfers by husband and wife will qualify for gift_tax charitable deductions under sec_2522 under sec_25_2522_c_-3 the amount of the deduction is the present_value of the annuity interest determined in accordance with sec_25_2512-5 and sec_25_7520-1 ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent's death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included plr-106511-07 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides in part that for purposes of sec_2036 an interest or right is treated as having been retained or reserved by the decedent if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent's death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the three year period ending on the date of the decedent's death sec_2042 provides that the value of the gross_estate shall be the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person in the present case trust is irrevocable for the shorter of a five year period or the lives of husband and wife trustee must distribute annually a fixed annuity amount of x plr-106511-07 percent of the initial net fair_market_value of the trust assets to an organization described in sec_170 sec_2055 and sec_2522 upon the termination of the annuity period some or all of trust’s assets may pass in the trustee’s sole discretion to one or more organizations described in sec_170 sec_2055 and sec_2522 and any remaining property in trust will pass to the then living issue of husband and wife by right of representation husband and wife have not retained any i interest or reversion in trust ii any right to alter amend or revoke trust or iii any right to receive an annuity_or_other_payment from trust during their lifetimes under these circumstances we conclude that no portion of the value of the assets of trust will be included in the gross_estate of husband or wife under sec_2036 sec_2037 sec_2038 or sec_2042 for federal estate_tax purposes we further conclude that because no portion of the value of the assets transferred by husband and wife to trust will be includible in his or her respective gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 no portion of the value of the assets transferred by husband and wife to trust will be includible in his or her respective gross_estate under sec_2035 ruling sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 there shall be treated as one shareholder a husband and wife and their estates sec_1_1361-1 provides that for purposes of determining the number of shareholders stock owned by a husband and wife or by either or both of their estates is treated as if owned by one shareholder regardless of the form in which they own the stock for example if husband and wife are owners of a subpart e trust they will be treated as one individual plr-106511-07 sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_671 provides that where the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_672 provides that an adverse_party is any person having a substantial_beneficial_interest in a_trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides that a nonadverse_party is any person who is not an adverse_party sec_1_672_a_-1 of the income_tax regulations provides that an adverse_party is defined as any person having a substantial_beneficial_interest in a_trust which would be adversely affected by the exercise or nonexercise of a power which he possesses respecting the trust a trustee is not an adverse_party merely because of his interest as trustee an interest is substantial if its value in relation to the total value of the property subject_to the power is not insignificant sec_674 exempts from sec_674 a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions sec_674 exempts from sec_674 a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor these powers include the powers to distribute apportion or accumulate income to or for beneficiaries or a class of beneficiaries and the power to pay out corpus to or for beneficiaries or a class of beneficiaries a power does not fall plr-106511-07 within the powers described in sec_674 if any person has a power to add to the beneficiaries or a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children sec_674 exempts from sec_674 a power the exercise of which can only affect the beneficial_enjoyment of the income for a period commencing after the occurrence of an event such that a grantor would not be treated as the owner under sec_673 if the power were a reversionary_interest but the grantor may be treated as the owner after the occurrence of the event unless the power is relinquished sec_1_671-3 provides in part that a grantor includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning if the grantor is treated under sec_674 or sec_676 as an owner because of a power over corpus which can affect income received within a period such that the grantor would be treated as an owner under sec_673 if the power were a reversionary_interest sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion under the terms of trust the trustee may distribute trust assets remaining at the end of the trust term to one or more charitable beneficiaries to be selected by the trustee the trustee’s power to select charitable beneficiaries to receive trust assets remaining at the end of the trust term is a power of disposition over this portion of the trust exercisable by a nonadverse_party under sec_674 this power of disposition over the assets remaining at the end of the trust term would cause husband and wife to be treated as owners of the entire trust under sec_674 assuming husband and wife would be treated as owners under sec_673 if the power were a reversionary_interest sec_674 and sec_1_671-3 husband and wife would be treated as owners under sec_673 if the power were a reversionary_interest in the event that the present_value of the assets remaining at the end of the trust term exceeds five percent of the value of the amount contributed to the trust based on the applicable_federal_rate of for the month of date the present_value of the trust assets remaining at the end of the trust term would exceed five percent of the value of the amount contributed to trust to take advantage of the calculation using the date applicable_federal_rate the trust may be funded in this month or may be funded in the following two months if the appropriate election is made under sec_1_7520-2 if the trust is not funded in the month of date or funded in the following two months if the appropriate election is made under sec_1_7520-2 then the ruling is subject_to the condition that husband and wife have an annuity amount based on the sec_7520 calculation such that the present_value of the plr-106511-07 assets remaining at the end of the trust term is greater than five percent of the amount contributed to the trust assuming that trust meets the five percent test we conclude that husband and wife will be treated as the owners of trust under sec_674 accordingly during the lives of husband and wife trust will be a permitted shareholder of the s_corporation under sec_1361 ruling sec_170 provides that there is allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of a qualified charity sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1_170a-4a sec_1_170a-6 states that no deduction is allowed under sec_170 for the fair_market_value of a charitable_contribution of an income_interest in property that is less than the donor's entire_interest in the property and that the donor transfers in trust unless the income_interest is either a guaranteed annuity or a unitrust_interest sec_1_170a-6 treats an income_interest as a guaranteed_annuity_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive a guaranteed annuity this regulation provides that a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals an amount is determinable if the exact amount which must be paid under the conditions specified in the governing instrument of the trust can be ascertained as of the date of transfer sec_1_170a-6 provides that the deduction allowed by sec_170 for a charitable_contribution of a guaranteed_annuity_interest is limited to the fair_market_value plr-106511-07 of such interest on the date of contribution as computed under sec_20_2031-7 or for certain prior periods sec_20_2031-7a with exceptions not relevant here sec_1_170a-6 provides in general that an income_interest consisting of an annuity transferred in trust after date will not be considered a guaranteed_annuity_interest if any amount other than an amount in payment of the guaranteed_annuity_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose article c c of the trust agreement provides that the trustee is prohibited from paying any amount to or for_the_use_of any person other than an organization described in sec_170 sec_2055 and sec_2522 prior to the termination_date of the trust payments that do not comply with sec_1_170a-6 are prohibited during the term of the trust in order to qualify as a guaranteed_annuity_interest the governing instrument must meet certain requirements see sec_1_170a-6 under sec_4947 and sec_508 with certain exceptions in sec_4947 the governing instrument of a charitable_lead_annuity_trust must include provisions the effects of which are to prohibit the trust from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 article i of the trust agreement provides that the trustee is prohibited from acquiring making or retaining any investments in such a manner as to subject the trust to tax under sec_4944 during the term of trust pursuant to article c of the trust the trustee will in each taxable_year of the trust pay to one or more organizations then described in sec_170 sec_2055 and sec_2522 an amount equal to x percent of the initial net fair_market_value of the trust property no payments to any other recipients will be permitted during the term of the charitable_annuity interest thus a qualified charity will have an irrevocable right to receive the annuity amount each year during the term of the trust sec_4947 and sec_53_4947-2 provide however that sec_4943 and sec_4944 do not apply to a_trust if i all of the income_interest and none of the remainder_interest of the trust is devoted solely to a charitable purpose and ii all amounts in such trust for which a deduction was allowed have an aggregate value of not more than percent of the aggregate fair_market_value of all amounts in such trust sec_1_170a-6 provides that if the present_value on the date of transfer of all the income interests for a charitable purpose exceeds percent of the aggregate plr-106511-07 fair_market_value of all amounts in the trust after the payment of liabilities the income_interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets the value of the charitable_annuity in this case exceeds percent of the value of the assets of trust and therefore the exceptions provided in sec_4947 do not apply the terms of the trust agreement however prevent trust from being subject_to payment of tax under sec_4944 thus the provisions of the trust satisfy the requirements of sec_1_170a-6 and f trust will be a grantor_trust and husband and wife will be treated as the owners of trust for purposes of applying sec_671 of the code as a result the requirement of sec_170 is satisfied inasmuch as the trust meets the requirements of sec_1_170a-6 and husband and wife are treated as the owners of trust for purposes of sec_671 the charitable interest is a guaranteed_annuity_interest for purposes of the income_tax charitable_contribution_deduction under sec_170 husband and wife will therefore be entitled to an income_tax charitable_contribution_deduction under sec_170 for the present_value on the date of the contribution of the guaranteed_annuity_interest subject_to any applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code ruling sec_509 provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes imposed by chapter sec_4947 provides that certain split-interest_trusts which are not exempt under sec_501 and for which a charitable deduction was allowed are treated as private_foundations and subject_to the excise_taxes imposed by chapter sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation in a business_enterprise sec_4943 defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise that the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings plr-106511-07 sec_4943 provides that permitted holdings of any private_foundation in an incorporated business_enterprise are defined as i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that with certain exceptions not applicable here if after date there is a change in the holdings of a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person that causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five year period beginning on the date of such change in holdings sec_4946 defines a disqualified_person as including a substantial_contributor to the foundation and members of the family of the substantial_contributor in example of sec_53_4943-6 of the foundation and similar excise_tax regulations on date a an individual makes a contribution to f a private_foundation of shares of x corporation common_stock assume that f had no x stock before date and under sec_4943 the receipt of the x stock by f would cause some or all of the shares of the x stock to be classified as excess_business_holdings under the provisions of sec_4943 and sec_53_4943-6 since the contribution of the x stock to f is a gift and not a purchase the x stock in f’s hands is treated as held by disqualified persons and not by f through date in the instant case as a charitable_lead_annuity_trust trust is a split-interest trust described in sec_4947 and is therefore subject_to sec_4943 sec_4943 imposes an excise_tax on excess_business_holdings husband and wife are disqualified persons with respect to trust because they are substantial contributors to trust pursuant to sec_4943 trust’s permitted holdings are defined as twenty percent of the voting_stock of the business_enterprise reduced by the percentage of voting_stock owned by all disqualified persons the facts provided indicate that husband and wife own more than twenty percent of the voting_stock of corporation as such the permitted holdings of trust would be zero under sec_4943 during the five year period beginning with the date on which trust acquires stock of the corporation the stock is deemed to be owned not by trust but rather by a disqualified_person and the tax under sec_4943 is inapplicable during the five year period under the terms of the trust agreement trust shall terminate at the earlier of five years after the creation of trust or at the death of the second of die of husband and wife based on the foregoing trust will terminate before it is deemed to have excess_business_holdings and therefore the tax under sec_4943 will not apply under these facts and circumstances plr-106511-07 accordingly we rule that because trust terminates and any stock of corporation held in trust will be distributed by trust no later than five years after the date the stock is contributed to trust trust will not have excess_business_holdings and will not be subject_to excise_tax under sec_4943 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries
